DETAILED ACTION
This is a non-final office action on the merits in response to communications on 1/20/2022.  Claims 1-4, 6-12 are pending and addressed below.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “edgewise behavior” and “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”.  While present application’s specification uses 
In REMARKS on 1/20/2022, page 13, Applicant is arguing:
In the last paragraph on page 2 and the penultimate paragraph on page 4 of original specification recited as following: 
The grid method uses a grid of the same size to divide a workspace of the sweeping robot and uses a grid array to represent the environment. When a grid actually used in one direction of an x axis or a y axis of the grid map has reached a boundary of the entire grid map.

This argument is not persuasive as these paragraphs describe the grids and the boundary, but there is nothing about any behavior of the robot moving along the edge of the workspace, or that such behavior is defined as “edgewise behavior”.  There is no explicit definition of “edgewise behavior” in the specification.  There is no explicit description or inference that the last paragraph on page 2 and the penultimate paragraph on page 4 is defining the term “edgewise behavior” as used in the context of the claims, and in the context of claim 1 specially.
It is noted that in the latest Claim Amendments and REMARKS on 1/20/2022, Applicant is defining “edgewise behavior” to be “a behavior that the robot moves along the edge of a workspace of the robot”.  On the other hand, in Claim Amendments and REMARKS on 8/27/2021, Applicant defined “edgewise behavior” to be “a behavior that the robot moves along the edge of the obstacle”.  Thus, 
Therefore it is shown that there is no written description of “edgewise behavior”.  It is shown that the claim limitation “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot” has no written description and is new matter.

All depending claims of this claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the edge of a work space" in line 14.  It is not known which edge of a work space this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.


As shown above in 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejection, there is no written description and possession of “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”.  Given this lack of written description for definition of “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”, the claim limitation "edgewise behavior" is indefinite.
While present application’s specification uses the term “edgewise behavior” at pages 3-4, 6-8, there is no description the specification of what constitutes “edgewise behavior” and what kind of edge this is related to.  There is a limitless possibility of edge and edgewise behavior.  Such as an edge can be a physical raised edge, or an abstraction edge of a graph, or abstract boundary of a floor like a doorway between two rooms, or abstract line of a virtual grid, or the edge of the robot’s body, an abstract edge existing only on a software map but does not exists in real world, and so on.  Such a robot edgewise behavior can be a robot following an edge, the robot moving away from an edge, the robot crossing an edge, the robot creating an edge, the robot moving its own edge, the robot rubbing its edge against something, and so on.
Given this limitless possibility of what can be an edge and edgewise behavior, claim limitation “edgewise behavior” is indefinite, and the scope of this claim is unknown.

All dependent claims of this claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency. 

Drawings

description of edgewise behavior
edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the feature “the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot” in the drawing submitted on 1/20/2022, in particular at least on page 3 of drawing submitted on 1/20/2022, is NEW MATTER that was not in original drawings and not in original disclosure.  This NEW MATTER SHOULD NOT BE ENTERED.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664